 

 

 

@.8:19-cv-02957-TJS Document 1-1 Filed 10/09/19 Page 1 of 2 |

Mobile Dredging & Video Pipe, Inc.

Specializing in today’s needs for environmental protection.
11420 Old Baltimore Pike ¢ Beltsville, MD 20705 (301)931-0707 ¢ Fax (301) 931-0990

 

July 20, 2017 Proposal No. 17-643
PROPOSAL
Submitted to: Mr. Jim Blazek
Milani Construction, LLC Cell: 410-259-2287
2001 Martin Luther King Jr Ave SE
Washington, DC 20020 Email: blazek@milaniconstruction.net

Subject: CCTV inspect various diameter pipes in Washington, DC (St. Elizabeth East Project)

 

SCOPE OF WORK:
* CCTV inspect various diameter pipes at direction of customer.

MOBILE DREDGING AND VIDEO PIPE TO PROVIDE:
e On and Off-road CCTV inspection vehicle and certified PACP operator with assistant to perform task
© 80 GPM jet truck for cleaning and/or flushing of line(s) with water prior to CCTV inspection
e Easement hose extension reel for cleaning and/or flushing of lines not accessible by jet truck
e Digital videos and reports

CUSTOMER TO PROVIDE:
* Clear and open access to all access points for equipment entry into pipe(s).
e Coordination with owner
e Any necessary dewatering
e Any necessary permits and/or coordination with inspector
e All necessary permitting and personnel associated with working near/around railroad tracks

PRICING:

Monday-Friday Mobilization:
1, On-Road CCTV Inspection 18” diameter and smaller - $185/hr_portal-to-portal (8 hour minimum per mobilization)
2. Off-Road CCTV Inspection 18” diameter and smaller - $285/hr_portal-to-portal (8 hour minimum per mobilization)
3. On and Off-Road CCTV Inspection greater than 18” diameter - $315/hr portal-to-portal (8 hour minimum per
mobilization)

4, 80 GPM jet/vac truck - $175/hr portal-to-portal (8 hour minimum per mobilization)
5. Easement hose extension reel - $165/hr portal-to-portal (8 hour minimum per mobilization)
6. Debris Disposal - $1300/ load — partial load at end of given work release to be considered a load

Saturday Mobilization:
7. On-Road CCTV Inspection 18” diameter and smaller - $210/hr portal-to-portal (8 hour minimum per mobilization)
8. Off-Road CCTV Inspection 18” diameter and smailer - $335/hr_ portal-to-portal (8 hour minimum per mobilization)
9. On and Off-Road CCTV Inspection greater than 18” diameter - $365/hr portal-to-portal (8 hour minimum per

mobilization)

10. 80 GPM jet/vac truck - $200/hr portal-to-portal (8 hour minimum per mobilization)
11. Easement hose extension reel - $190/hr portal-to-portal (8 hour minimum per mobilization)
12. Debris Disposal - $1300/ load — partial load at end of given work release to be considered a load

TERMS:
Net 30-days, including Visa or MC. Subject to the terms and conditions on Page 2.

REMARKS OR SPECIAL CONDITIONS:
Mobile Dredging & Video Pipe Services, Inc. will not be responsible for liability, Joss or expense where the primary cause of the claim or
damage is preexisting conditions including faulty, inadequate or defective design, construction, maintenance or repair of property or
contamination of the subsurface where the condition existed prior to the start of work. In the progress of our services, should we encounter
any structural defect or failure in the pipelines, such will be reported to the Customer, but under no condition are we responsible for any
corrections or repairs. Due to the nature of this work, if crew encounters any impassible debris, roots, collapses, offsets, high water level,
turns, holes, valves, etc. the inspection will be considered complete. A reverse inspection attempt can be made if possible. Pipe(s) for
inspection-only are expected to be free and clear of debris. Should cleaning be requested Mobile Dredging & Video Pipe Services, Inc. is
not responsible for removal of any hardened deposits, roots, or intruding taps from the pipe(s). Any/all site specific training time to be
included in portal-to-portal charge

Should you find this proposal satisfactory, please sign one copy and return to this office. We look forward to being of service to you

Sincerely yours,

iF ie-

j
y

Joe Harris
Operations Manager
jharris@videopipeservices.com

I accept this Proposal and certify this is a (Prevailing Waze: Non-Prevailiny Wave) job:
Print Name, Title Circle One
_. Date:
Signature & Title

 

 

 

EXHIBIT 1
 

| Case 8:19-cv-02957-TJS Document 1-1 Filed 10/09/19 Page 2 of 2

 

GENERAL TERMS AND CONDITIONS

General Conditions: These general conditions are incorporated by reference into the proposal and are part of the Agreement under
which services are to be performed by the Contractor for the Customer. Contractor will follow Customer's instructions both verbal and
written at all times.

Customer Provided Labor: Where the Customer provides labor for the Contractor, the Customer will indemnify the Contractor for
liability, loss or expense for work related injuries to those laborers not provided by the Contractor. The Customer agrees to waive all
rights of subrogation against the Contractor arising out of the work in this Agreement. The Customer agrees to comply with all Jocal,
state and federal regulations, including regulations governing issues pertaining to the environment, employee safety and health, public
safety, and vehicular safety, such as those regulations enforced by the United States Occupational Safety and Health Administration,
Environmental Protection Agency, Mine Safety and Health Administration and Department of Transportation. This includes all training
of customer’s employees and provision of suitable and safe equipment, as required by the applicable governmental regulations.

Customers Responsibilities: Customer will provide mechanical services. Operation and control of Customer's equipment is the
Customer's responsibility. If Contractor cannot continue its work due to circumstance caused or allowed by Customer and of which
Contractor was not apprised prior to starting the work, an hourly fee will be charged.

Damage Limitations: Under no circumstances will the Contractor be responsible for indirect, incidental or consequential damages.
The Contractor also is not responsible for the rendering of or failure to render architectural, engineering or surveying professional
services.

Pre-existing Conditions: The Contractor will not be responsible for liability, loss or expense (including damage caused by the backup
of basement sewers) where the primary cause of the claim or damage is pre-existing conditions including faulty, inadequate or defective
design, construction, maintenance or repair of property or contamination of the subsurface where the condition existed prior to the start
of the Contractor's work. Customer is responsible for loss of service equipment caused by the pre-existing conditions at the job site.

Environmental Conditions: The debris is represented to Contractor to be non-hazardous, requiring no manifesting or special
permitting. The Customer will be responsible for any additional costs or claims associated with the treatment, storage, disposal of the
removed debris, or breach of the above representation, at any time during or after the completion of this project.

Indemnification: The Customer and the Contractor will each indemnify the other in proportion to relative fault for liability, loss and
expense incurred by the other party resulting from a negligent act or omission in performance of work under this Agreement. The
Customer also will indemnify Contractor for liability, loss and expense resulting from Contractor's services if the Contractor is acting
at the direction or instruction of the Customer, or where the primary cause of any damages is due to information provided by the
Customer.

Credit Policy: Regular Terms are Net 30 Days. If any invoice is not paid in accordance with its terms, the customer agrees that there
shall be added thereto, and the customer agrees to pay to contractor, a late charge at the rate of 1.5% per month on the unpaid balance,
plus all costs, including reasonable attorney fees, incurred by the contractor in collection of any invoice not paid in accordance with its
terms.

Entire Agreement: This proposal together with any written documents which may be incorporated by specific reference herein
constitutes the entire agreement between the parties and supersedes all previous communications between them, either oral or written.
The waiver by Contractor of any term, condition or provision herein stated shall not be construed to be a waiver of any other term,
condition or provision hereof.

 

 

 
